Citation Nr: 0834975	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the appellant may be recognized 
as the veteran's surviving spouse for the purpose of 
entitlement to VA benefits, to include whether the appellant 
and the veteran continuously cohabitated until his death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1973.  He died in September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.
 
In September 2008, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 1998 decision, the RO denied the appellant's 
original claim of entitlement to Dependency and Indemnity 
Compensation (DIC).

2.  The additional evidence received since the January 1998 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran and the appellant had been separated for many 
years at the time of his death. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's January 1998 
decision is new and material; thus, the claim of entitlement 
to DIC benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  The appellant does not meet the criteria for recognition 
as surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.53, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2007.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in October 2005, the appellant was advised of the 
evidence needed to substantiate her claim.  She was also 
advised of her and VA's responsibilities under VCAA, to 
include what evidence should be provided by her and what 
evidence should be provided by VA.  

The appellant was advised in the March 2007 letter that her 
claim for DIC benefits had been previously denied.  She was 
informed of the need to submit new and material evidence to 
reopen this claim, and she was advised of the type of 
evidence that would be considered new and material.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Given that new and 
material evidence has been found and the claim is reopened, 
the Board finds any deficiency in this aspect of VCAA notice 
to be harmless.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As the issue on appeal involves the claimant's potential 
entitlement to DIC benefits, the "degree of disability" is 
not at issue.  See Dingess, supra.  Furthermore, despite 
inadequate notice provided to the veteran on the effective 
date element of the claim, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against granting the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder.  The 
appellant was also given the opportunity to testify at a 
Travel Board hearing in September 2008.  In short, the Board 
finds that VA has satisfied its duty to assist by obtaining 
evidence relevant to the appellant's claim.  38 U.S.C.A. §§ 
5103 and 5103A.
 
II.  New and Material Evidence

The appellant is requesting entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim for recognition as the surviving spouse 
was denied in January 1998 because the RO determined that she 
was not living with the veteran at the time of his death, and 
she had not presented any evidence explaining the reason they 
were not living together at the time of his death.  

At her September 2008 hearing, the appellant testified that 
the reason she and the veteran were not living together at 
the time of his death was because he had moved away in order 
to take care of a sick relative.  She also stated that they 
did not live together when the veteran became ill because he 
wanted to continue receiving treatment from his current 
doctors.  This evidence is new, as it was not of record at 
the time of the prior denial.  It is also material to the 
extent that it addresses why they were not living together at 
the time of the veteran's death.  

The Board finds that the appellant's statements constitute 
new and material evidence in that they are neither cumulative 
nor redundant of previously submitted evidence, and they 
appear to raise a reasonable possibility of substantiating 
the claim.  As noted above, for the purpose of determining 
whether or not new and material evidence has been received, 
the credibility of that evidence must be presumed.  See 
Justus, supra.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
To this extent only, the benefit sought on appeal is granted.

III.  Recognition as Surviving Spouse

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse. 38 C.F.R. § 3.53(a).  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

In the case at hand, the appellant testified that the veteran 
moved from Missouri to Indiana in 1988 to care for a sick 
aunt, while the appellant and her two young children stayed 
in Missouri for family reasons.  At this time, the veteran 
would come back to St. Louis every weekend to see his family.  
The appellant further testified that, when the veteran was 
diagnosed with lung cancer, she and the family would go up to 
Gary, Indiana, to see him on the weekends.  She stated that 
the veteran was comfortable with the treatment he was 
receiving at the VA Medical Center in Chicago and that he 
preferred to stay in Gary, Indiana, to be close to his 
doctors in Chicago.  She testified that there was never any 
intent on the part of the veteran to divorce her.  

As noted above, the Board presumed the appellant's testimony 
to be credible for purposes of determining whether new and 
material evidence had been submitted to reopen her claim.  
Such presumption of credibility, however, does not extend to 
the analysis of the appellant's claim on the merits.  As will 
be discussed below, the Board does not find the September 
2008 testimony of the appellant and her daughter credible in 
light of the remaining evidence of record.  Therefore, her 
claim of entitlement to benefits as a surviving spouse, as 
well as the claim that she and the veteran continuously 
cohabitated until his death, is denied.

In this regard, the Board notes that the appellant's marriage 
license reflects that she and the veteran were married in 
August 1947.  In a January 1974 apportionment claim, the 
appellant stated that she and the veteran were separated and 
had been since June 1973.  She reported that her husband had 
indicated that he was not coming home because there were too 
many bills, and he was unable to pay.  She also indicated 
that he was not sending enough money for them to live off of, 
particularly in light of her children's health problems, and 
that she was hoping VA would be able to assist her.

In February 1988, she requested an increase in the 
apportionment benefits.  At that time, she reported that the 
veteran had moved out, and was not taking responsibility for 
his children.  

On her initial application for DIC benefits in October 1997, 
the appellant marked the box indicating "No" to the 
question of whether she and the veteran had lived 
continuously together from the date of marriage until the 
date of death.  She noted that they lived together until 
alcoholism caused abusive behavior.  She noted that the 
veteran moved out in February 1981 and stayed in a hotel in 
St. Louis.  He later moved into the home of an aunt.  When 
she suffered several strokes, he moved her and then moved 
himself to Gary, Indiana, in 1989, where they had other 
relatives.  When his aunt died, the veteran got his own 
apartment.  The appellant stated that the veteran was living 
in an apartment with a lady friend at the time of his death.   

A September 1997 medical record reflects that the veteran 
lived with "his fiancee and his son."  

The appellant's March 2007 claim form states that the veteran 
lived continuously together and that he travelled to Gary, 
Indiana, to take care of a sick aunt.  It states that the 
veteran became ill and died on one of these trips.  It notes 
that there was never any separation, legal or otherwise.  It 
also notes that the address on the veteran's death 
certificate was the same as the appellant's and that he never 
lived anywhere else from 1968 up until his death.  

It is clear from the statements submitted over the years that 
there have many inconsistencies in the appellant's 
description of the nature of the relationship between her and 
her husband.  It appears that they initial separated in 1973, 
and she made no reference to any alcoholism or abusive 
behavior at that time.  She later submitted a statement in 
1988 indicating that he had moved out, and was not taking 
responsibility for his children.  No reference to alcoholism 
or abusive behavior was made at that time, and it is unclear 
from her statement if she was referring to the veteran having 
left in 1973, or if there had since been a reconciliation 
followed by another separation.  However, in October 1997, 
the appellant noted that the veteran moved out in February 
1981 and that their separation was related to abusive 
behavior resulting from alcoholism.  In this document, she 
specifically reported that they did not live together at all 
following the February 1981 separation.  She also reported 
that he was living wit another woman when he died.  She now 
contends, however, that they lived apart merely due to his 
sick aunt, and later, his own health problems.

Despite the inconsistencies in the record, the Board notes 
that the evidence dated between 1973 and 1997 is consistent 
in one respect, in that each time the appellant contacted VA, 
she was not residing with the veteran and had not been for 
some time.  It is also consistent that, in each of these 
statements, their relationship was not of the nature 
described during her September 2008 hearing in that their 
separation was never shown to be solely for the purposes of 
either his aunt's health or his own.  As noted, in addition 
to the appellant's own detailed statements reflecting that 
she and the veteran had separated and were not living 
together at the time of his death, the record also contains a 
September 1997 medical record reflecting that the veteran was 
living with a fiancée and son.  

In short, the Board finds that the veteran and the appellant 
did not continuously cohabitate from the time of their 
marriage until his death.  Furthermore, the credible evidence 
establishes that the parties did not live apart merely for 
purposes of convenience, health, or business, as contemplated 
by 38 C.F.R. § 3.53(b).

The Board has also considered the provisions of both 38 
C.F.R. §§ 3.50(b) and 3.53, which provide that the claimant 
may still be considered the surviving spouse if the 
separation was due to the misconduct of, or procured by, the 
veteran without fault of the spouse.  In this regard, the 
evidence does show that she reported in 1997 that their 
separation was the result of his abusive behavior, which was 
the result of alcohol abuse.  However, as noted, no reference 
to such behavior was made when she filed for apportionment in 
1974 and 1988, and she offered no such contentions during the 
course of her current appeal.  Given the inconsistencies 
among the appellant's various descriptions as to the nature 
of her relationship with the veteran, the Board must conclude 
that there is ultimately no credible evidence establishing 
that the separation was due to the misconduct of, or procured 
by, the veteran without fault of his spouse. 

In summary, while the Board is sympathetic to the appellant's 
claim in that there is no evidence they ever obtained a 
divorce, the Board must conclude that the veteran and the 
appellant did not continuously cohabitate from the time of 
their marriage until his death.  Thus, the appellant is not 
recognized as the veteran's surviving spouse, and the benefit 
sought on appeal must be denied.  




ORDER

New and material evidence having been received, the issue of 
whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits, to include whether the appellant and the veteran 
continuously cohabitated until his death, is reopened.  

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes, and the benefits sought on 
appeal are denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


